EXHIBIT 10.2

 

KM Contract #CA-KMCC-2014-012

 

MUTUAL CONFIDENTIALITY AGREEMENT

 

The Mutual Confidentiality Agreement (“Agreement”) is entered into this 15th day
of July, 2014 (the “Effective Date”) by and between Kinder Morgan Crude &
Condensate LLC (“KMCC”) and Save the World Air, Inc. (“STWA”).

 

WHEREAS, KMCC and STWA (hereinafter each individually referred to as a “Party”
and collectively referred to as (the “Parties”) contemplate exchanging
information and holding discussions concerning a mutually beneficial business
relationship (the “Transaction”):

 

WHEREAS, the Parties have entered into this Agreement in order to ensure the
confidentiality of all such information and the confidentiality of the
dicussions between the Parties regarding the Transaction and to prevent the
disclosure of any such information to third parties except in accordance with
the terms of this Agreement:

 

WHEREAS, the Parties recognize that each other’s business involves specialized
and proprietary knowledge, information, methods, processes, techniques and
skills peculiar to their security and growth; and

 

WHEREAS, the Discloser (as Defined below) would not provide such information
without the protections set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements of the Parties
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Confidentiality. As used herein, (i) “Discloser” means any Confidential
Information disclosed by either Party to the other Party; (ii) “Recipient” means
any Confidential Information received by either Party from the other Party; and
(iii) “Confidential Information” means any and all proprietary and non-public
information regarding the Transaction or concerning the Discloser (whether
prepared by the Discloser, its advisors or otherwise and irrespective of the
form of communication) furnished to Recipient or to its officers, directors,
members, partners, employees, affiliates, attorneys, agents, consultants,
assigns, joint ventures, developers, vendors, investors, researchers,
representatives or other similarly situated persons (collectively,
“Representatives”) now or in the future by or on behalf of the Discloser,
including but not limited to documents and information, oral or written,
tangible or intangible, electronic or otherwise, generated or collected by
Recipient which contain, reflect or are derived from any other Confidential
Information furnished by or on behalf of the Discloser. Confidential Information
shall include, without limitation, feature and technical specifications,
transportation service proposals, draft transportation agreements, drawings,
data, designs, computer programs, patent applications, documentation, marketing
forecasts, research and development, financial data, consumer data, product
data, study data, test results, or other technical or business information. The
fact that the Parties have entered into this Agreement and are engaged in
discussions with respect to the Transaction shall be considered Confidential
Information. Confidential Information does not include (i) information which is
or becomes generally known other than as a result of disclosure hereunder, (ii)
information which was within Recipient’s knowledge prior to its being furnished
to Recipient or its Representatives by or on behalf of the Discloser, provided
that Recipient is not aware of the source of such information being bound by a
confidentiality or nondisclosure agreement with the Discloser with respect to
such information, (iii) information which lawfully becomes available to a
Recipient or its Representatives on a non-confidential basis from a source other
than Discloser, provided that such source is not bound by a confidentiality
agreement with the Discloser known to the Recipient or otherwise prohibited from
transmitting the information to the Recipient by a contractual, legal or
fiduciary obligation known to the Recipient; or (iv) information which is
independently developed by a Recipient or its Representatives without use of the
Confidential Information or breach of this Agreement.

 



1

 

 

2. Consideration of Use. In consideration of the furnishing of Confidential
Information by the Discloser, Recipient agrees that it will hold the
Confidential Information in strict confidence and will use the Confidential
Information only in connection with the negotiation and consummation of the
Transaction. Recipient will protect the confidentiality of the Discloser’s
Confidential Information with at least the same level of care that it protects
the confidentiality of its own similar confidential and proprietary information,
and using no less than reasonable care.

 

3. Transmission of Confidential Information. Recipient shall transmit
Confidential Information only to such of its Representatives as need to know the
Confidential Information in order to negotiate and consummate the Transaction,
if any, between the parties, and only then after such Representatives have been
informed of this Agreement. Recipient shall be liable for the breach of the
Agreement by any of their Representatives and agree, at their sole expense, to
take all reasonable measures to restrain their Representatives from prohibited
or unauthorized disclosure or use of any Confidential Information. Recipient
shall immediately notify the Discloser in the event of any loss or unauthorized
disclosure of any Confidential Information.

 

4. Disclosure. If Recipient or any of its Representatives receive a request to
disclose any part of the Confidential Information under the terms of a subpoena
or order issued by a court or other governmental body with the power to compel
compliance with its requests. Recipient shall (i) notify Discloser immediately
of the existence, terms and circumstances surrounding the request (unless
prohibited by law to do so), and (ii) consult with Discloser on legally
available steps to resist or narrow such requests. If disclosure of such
Confidential Information is required to prevent Recipient from being held in
contempt or subject to other penalty, Recipient shall (a) furnish only such
portion of the Confidential Information as, in the written opinion of counsel
satisfactory to Discloser. Recipient is legally compelled to disclose, and (b)
use its best efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information. Notwithstanding any provision herein to the contrary, either Party
may disclose the Confidential Information in filings with the United States
Securities and Exchange Commission (“SEC”) as may be required by SEC rules and
regulations. In addition, subject to the written authorization of KMCC or STWA,
as the case may be, any data acquired by KMCC or STWA, in furtherance or as a
result of that certain Equipment Lease/Option to Purchase Agreement between KMCC
and STWA of even date herewith, may be shared and discussed with, in summary
form only, the customers, potential customers, vendors, potential vendors,
contractual relationships or potential contractual relationships (collectively,
“Third Parties”) of KMCC or STWA, provided such Third Parties are informed of
this Agreement and such Third Parties agree, in writing, to hold the data in
strict confidence and to use the data only to evaluate a transaction with KMCC
or STWA, as the case may be.

 

5. Property. All information furnished by Discloser shall remain Discloser’s
property. Upon termination or expiration of this Agreement, or upon written
request of Discloser or in the event the Parties decide not to proceed with the
Transaction, Recipient shall promptly destroy or, at Discloser’s election,
redeliver to Discloser, all copies of the Confidential Information, destroy any
reports, analyses, notes or other information (“Notes”) and deliver to the
Discloser a certificate executed by one of Recipient’s duly authorized officers
indicating that the requirements of this sentence have been satisfied in full.
Notwithstanding the return or destruction of Confidential Information and Notes.
Recipient and their representatives will continue to be bound by Recipient’s
obligations of confidentiality and other obligations hereunder. Notwithstanding
anything herein to the contrary Recipient shall be entitled to retain one
archival copy of the Confidential Information and Notes related thereto for
archival legal and compliance purposes. For any retained Confidential
Information and Notes the Recipient will take appropriate measures to preserve
the continuing confidentiality of such as if they were the Recipient’s own
confidential information. The Recipient shall not be obligated to search for and
destroy, delete or erase Confidential Information or Notes or any analyses,
compilations, studies or other documents which have been prepared by the
Recipient and which reflect or are based upon any Confidential Information if
such are maintained as part of a back-up or archival system of records and
electronic information systems (“EIS”) as part of the routine maintenance and
operation of such EIS. EIS shall include but not be limited to computer systems,
e-mail, instant messaging, PDAs and smartphones, or voicemail systems. The
Recipient will take appropriate measures to preserve the continuing
confidentiality of such information that is maintained in the EIS as if it was
the Recipient’s own confidential information. No positions set forth in this
paragraph shall abrogate any of Recipient’s duties or obligations under this
Agreement with respect to Confidential Information.

 



2

 

 

6. Warranties. The Parties recognize and agree that nothing contained in this
Agreement shall be construed as granting any property rights, by license or
otherwise, to any Confidential Information disclosed pursuant to this Agreement,
or to any invention or any patent, copyright, trademark, or other intellectual
property right that has issued or that may issue, based on such Confidential
Information. Recipient shall not make, have made, use or sell for any purpose
any product or other item using, incorporating or derived from any Confidential
Information. THE INFORMATION IS PROVIDED “AS IS” AND THERE ARE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
INFORMATION, INCLUDING BUT NOT LIMITED TO A WARRANTY AGAINST INFRINGEMENT,
ACCURACY, OR COMPLETENESS.

 

7. Breach. Recipient acknowledges and agrees that, in the event of any breach of
this Agreement, Discloser would be irreparably and immediately harmed and could
not be made whole by monetary damages. Accordingly, it is agreed that, in
addition to any other remedy to which it may be entitled at law or in equity,
Discloser is entitled to seek and obtain an injunction or injunctions (without
the posting of any bond and without proof of actual damages) to prevent the
breach of this Agreement and/or to compel specific performance of its terms.

 

8. Inducement. Confidential Information provided to Recipient does not and is
not intended to represent an inducement by Discloser or a commitment by
Discloser to enter into any business relationship with Recipient or with any
other entity. If some or all of the Parties desire to pursue business
opportunities, the Parties will execute a separate written agreement to govern
such business relationship.

 

9. Reproduction. Confidential Information shall not be reproduced in any form
except as required to accomplish the intent of this Agreement. Any reproduction
of any Confidential Information shall remain the property of the Discloser and
shall contain any and all confidential or proprietary notices or legends which
may appear on the original, unless otherwise authorized in writing by the
Discloser.

 

10. Termination. This Agreement shall continue for a period of two (2) years
beyond the Effective Date. Any Party may terminate this Agreement at any time
upon thirty days written notice to the other Party; provided that,
notwithstanding any termination of this Agreement, all the obligations of
Recipient under this Agreement with respect to any Confidential Information
received prior to termination shall survive termination and continue for three
(3) years from Effective Date.

 

11. Severability. If one or more of the terms of this Agreement are held to be
invalid or unenforceable in any respect, the same will be fully severed from and
will not affect the validity or enforceability of the remaining provisions of
this Agreement, and a provision as similar in its economic and legal effects as
the severed provision will be substituted for the severed provision.

 



3

 

 

 

12. Assignment and Transfer. The Parties will not assign or transfer any rights
or obligations under this Agreement without the prior written consent of the
other Parties and any assignment in violation of this Agreement shall be void.
This Agreement shall benefit and be binding upon the Parties to this Agreement
and their respective successors and permitted assigns.

 

13. Entirety and Amendment. This Agreement embodies the entire understanding
between the Parties respecting the subject matter of this Agreement and
supersedes any and all prior negotiations, correspondence, understandings and
agreements between the Parties respecting the use and disclosure of Confidential
Information. This Agreement may not be modified except by writing signed by both
Parties hereto. Either the original or copies, including facsimile or e-mail
transmissions, of this Agreement, may be executed in counterparts, each of which
shall be an original as against any Party whose signature appears on such
counterpart and all of which together shall constitute one and the same
instrument.

 

14. Non-Waiver. The failure of any Party to demand strict performance of any or
all of the terms of this Agreement, or to exercise any or all rights conferred
by this Agreement, shall not be construed as a waiver or relinquishment of that
party’s right to assert or rely upon any such right in the future.

 

15. Press Releases; Public Announcements. Neither Party hereto shall make any
press release, public announcement or any similar disclosure or reference with
respect to this Agreement or the Transaction without the prior review thereof
and reasonable consent thereto by the other Party.

 

16. Recitals. The recitals set forth above are expressly made a part of this
Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers or representatives as of the date first stated
above.

 

KINDER MORGAN CRUDE & SAVE THE WORLD AIR, INC. CONDENSATE LLC           By:

/s/ James Holland

By: /s/ Gregg Bigger Name:

James Holland

Name: Gregg Bigger Title: VP Technical Services Title: CEO & President        

 



4

 